Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ASSET ACCUMULATOR A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 M Funds Supplement Dated April 28, 2008, to the Prospectus Dated April 28, 2008 This Supplement adds certain information to your Prospectus, dated April 28, 2008. Please read it carefully and keep it with your Prospectus for future reference. Investment Portfolios . Four additional funds are currently available through your policy: Brandes International Equity Fund; Business Opportunity Value Fund; Frontier Capital Appreciation Fund; and Turner Core Growth Fund. For a more complete description of these funds' investments, risks, costs and expenses, please see the prospectus for each fund. Your policy's prospectus and the fund prospectuses can be requested by calling our Customer Service Center toll-free at 1-877-253-5050. These prospectuses contain information about your policy's investment options and the various fund fees and charges. Please read your policy's prospectus and the fund prospectuses carefully before investing. * The following investment managers are added to the list of Fund Managers on page 1 of the prospectus: Brandes Investment Partners, LLC Iridian Asset Management LLC Frontier Capital Management Company, LLC Turner Investment Partners, Inc. The following information is added to the Funds Available Through the Variable Account section beginning on page 16 of the prospectus: M Fund, Inc. Brandes International Equity Fund M Fund, Inc. Business Opportunity Value Fund M Fund, Inc. Frontier Capital Appreciation Fund M Fund, Inc. Turner Core Growth Fund * Page 1 of 2 April 2008 The following information is added to Appendix B of the prospectus: Fund Name Investment Adviser/Subadviser Investment Objective M Fund Brandes International Investment Adviser: Seeks to provide long-term capital Equity Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Brandes Investment Partners, LP M Fund Business Opportunity Investment Adviser: Seeks to provide long-term capital Value Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Iridian Asset Management LLC M Fund Frontier Capital Investment Adviser: Seeks to provide maximum capital Appreciation Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Frontier Capital Management Company, LLC M Fund Turner Core Growth Investment Adviser: Seeks to provide long-term capital Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Turner Investment Partners, Inc. Page 2 of 2 April 2008 ASSET ACCUMULATOR A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 The Policy Fund Managers · Is issued by Security Life of Denver Insurance Company. Funds managed by the following investment · Is returnable by you during the free look period if you are not satisfied. managers are available through the policy: Premium Payments · AllianceBernstein, L.P. · Are flexible, so the premium amount and frequency may vary. · BAMCO, Inc. · Are allocated to the variable account and the fixed account, based on your · BlackRock Investment Management, LLC instructions. · Capital Research and Management · Are subject to specified fees and charges. Company The Policy Value · Columbia Management Advisors, LLC · Is the sum of your holdings in the fixed account, the variable account and the · Directed Services LLC loan account. · Evergreen Investment Management · Has no guaranteed minimum value under the variable account. The value Company, LLC varies with the value of the subaccounts you select. · Fidelity Management & Research Co. · Has a minimum guaranteed rate of return for amounts in the fixed account. · Ibbotson Associates · Is subject to specified fees and charges including possible surrender charges. · ING Clarion Real Estate Securities L.P. Death Benefit Proceeds · ING Investment Management Advisors, · Are paid if your policy is in force when the insured person dies. B.V. · Are calculated under your choice of options: · ING Investment Management Co. Option 1  the base death benefit is the greater of the amount of base · J.P. Morgan Investment Management Inc. insurance coverage you have selected or your policy value multiplied by the · Julius Baer Investment Management, LLC appropriate factor from the definition of life insurance factors described in · Legg Mason Capital Management, Inc. Appendix A; · Lehman Brothers Asset Management LLC Option 2  the base death benefit is the greater of the amount of base · Marsico Capital Management, LLC insurance coverage you have selected plus the policy value or your policy · Massachusetts Financial Services value multiplied by the appropriate factor from the definition of life Company insurance factors described in Appendix A; or · Morgan Stanley Investment Management, Option 3  the base death benefit is the greater of the amount of base Inc. (d/b/a Van Kampen) insurance coverage you have selected plus premiums paid minus · Neuberger Berman, LLC withdrawals taken or your policy value multiplied by the appropriate factor · Neuberger Berman Management Inc. from the definition of life insurance factors described in Appendix A. · OppenheimerFunds, Inc. · Are equal to the base death benefit plus any rider benefits minus any · Pacific Investment Management Company outstanding loans and accrued loan interest and unpaid fees and charges. LLC · Are generally not subject to federal income tax if your policy continues to · Pioneer Investment Management, Inc. meet the federal income tax definition of life insurance. · T. Rowe Price Associates, Inc. Sales Compensation · UBS Global Asset Management · We pay compensation to broker/dealers whose registered representatives sell (Americas) Inc. the policy. See Distribution of the Policy , page 77 , for further information · Wells Capital Management, Inc. about the amount of compensation we pay. This prospectus describes what you should know before purchasing the Asset Accumulator variable universal life insurance policy. Please read it carefully and keep it for future reference. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is April 28, 2008. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Termination of Coverage 61 The Policys Features and Benefits 3 TAX CONSIDERATIONS 63 Factors You Should Consider Before Tax Status of the Company 63 Purchasing a Policy 6 Tax Status of the Policy 64 Fees and Charges 8 Diversification and Investor Control Requirements 64 THE COMPANY, THE VARIABLE Tax Treatment of Policy Death Benefits 65 ACCOUNT AND THE FIXED ACCOUNT 13 Distributions Other than Death Benefits 65 Security Life of Denver Insurance Company 13 Other Tax Matters 67 The Investment Options 15 ADDITIONAL INFORMATION 70 DETAILED INFORMATION ABOUT General Policy Provisions 70 THE POLICY 19 Distribution of the Policy 77 Underwriting 20 Legal Proceedings 80 Purchasing a Policy 21 Financial Statements 81 Fees and Charges 26 APPENDIX A A-1 Death Benefits 33 APPENDIX B B-1 Additional Insurance Benefits 39 APPENDIX C C-1 Policy Value 49 MORE INFORMATION IS AVAILABLE Back Cover Special Features and Benefits 51 TERMS TO UNDERSTAND The following is a list of some of the key defined terms and the page number on which each is defined: Page Where Page Where Term Defined Term Defined Age 21 Policy Date 21 Fixed Account 4 Policy Value 49 Fixed Account Value 49 Segment or Coverage Segment 33 Loan Account 51 Surrender Value 5 Loan Account Value 51 Target Premium 23 Monthly Processing Date 28 Valuation Date 49 Net Premium 3 Variable Account 4 Net Policy Value 4 Variable Account Value 49 Security Life, we, us, our and the company refer to Security Life of Denver Insurance Company. You and your refer to the policy owner. The policy owner is the individual, entity, partnership, representative or party who may exercise all rights over the policy and receive the policy benefits during the insured persons lifetime. State Variations  State variations are covered in a special policy form used in that state. This prospectus provides a general description of the policy. Your actual policy and any riders are the controlling documents. If you would like to review a copy of the policy and riders, contact our Customer Service Center or your agent/registered representative. You may contact us about the policy at our: ING Customer Service Center P.O. Box 5065 Minot, ND 58702-5065 1-877-253-5050 www.ingservicecenter.com Asset Accumulator 2 POLICY SUMMARY This summary highlights the features and benefits of the policy, the risks that you should consider before purchasing a policy and the fees and charges associated with the policy and its benefits. More detailed information is included in the other sections of this prospectus that should be read carefully before you purchase the policy. The Policys Features and Benefits The Policy · This prospectus describes our standard Asset Accumulator variable universal life insurance policy. The policy provides death benefits, policy values and other features of traditional life insurance contracts. There may be variations in policy features, benefits and charges because of requirements of the state where we issue your policy. We describe all such differences in your policy. · If you would like to know about state variations, please ask your agent/registered representative. We can provide him/her with the list of variations that will apply to your policy. Premium · You choose when to pay and how much to pay. Payments · You will need to pay sufficient premiums to keep the policy in force. Failure to pay sufficient premiums may cause your policy to lapse without value. See Premium · You cannot pay additional premiums after age 100. Payments, page 22. · We may refuse any premium that would disqualify your policy as life insurance under Section 7702 of the Internal Revenue Code or that would cause your policy to become a modified endowment contract. · We deduct a premium expense charge from each premium payment and credit the remaining premium (the net premium) to the variable account or the fixed account according to your instructions. Free Look Period · During the free look period, you have the right to examine your policy and return it for a refund if you are not satisfied for any reason. See Free Look Period, · The free look period is generally ten days from your receipt of the policy, although page 24. certain states may allow more than ten days. The length of the free look period that applies in your state will be stated in your policy. · Generally, there are two types of free look refunds: Some states require a return of all premium we have received; and Other states require that we return your policy value plus a refund of all fees and charges deducted. The free look refund that applies in your state will be stated in your policy. · During the free look period, your net premium will be allocated among the investment options you have selected unless your state requires a return of premium as the free look refund. In these states your net premium directed to the subaccounts will be allocated to the ING Liquid Assets Portfolio until after the free look period ends. See Allocation of Net Premium, page 23. Death Benefits · Death benefits are paid if your policy is in force when the insured person dies. · Until age 100, the amount of the death benefit will depend on which death benefit option See Death Benefits , is in effect when the insured person dies. page 33. · There are three death benefit options available under your policy: Option 1  the base death benefit is the greater of the amount of base insurance coverage you have selected or your policy value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; Option 2  the base death benefit is the greater of the amount of base insurance coverage you have selected plus your policy value or your policy value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; or Option 3  the base death benefit is the greater of the amount of base insurance coverage you have selected plus premiums paid minus withdrawals taken or you policy value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. Asset Accumulator 3 Death Benefits · After age 100, death benefit Option 1 will apply to all policies and the amount of base (continued) insurance coverage selected will equal the amount of base insurance coverage in effect on the policy anniversary nearest the insured persons 100 th birthday plus the amount of coverage, if any, under the Adjustable Term Insurance Rider on that date. · We will reduce the death benefit proceeds payable under any death benefit option by any outstanding loans and accrued loan interest and unpaid fees and charges. · The death benefit is generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Death Benefit · Your policy will not lapse as long as your policy value minus any loan account value and Guarantees accrued loan interest (the net policy value) is enough to pay the periodic fees and charges when due. · Even if your net policy value is not enough to pay the periodic fees and charges, when See Death Benefit due, the policy has two optional death benefit guarantee riders that can keep your policy Guarantees, page 39. from lapsing: For issue ages 25-75, the 20-Year/Age 65 Death Benefit Guarantee Rider is an optional rider benefit that may be available, but only when you apply for the policy. If you select this rider, your policy and any Adjustable Term Insurance Rider coverage is guaranteed not to lapse for the greater of 20 years or to age 65 provided: - Your cumulative premium payments, minus any partial withdrawals or loans, are at least equal to the sum of the 20-Year/Age 65 death benefit guarantee premium payments to the next monthly processing date; and - Your net policy value meets certain diversification requirements. For issue ages 25-75, the Lifetime Death Benefit Guarantee Rider is an optional rider benefit that may be available, but only when you apply for the policy. If you select this rider, your policy and any Adjustable Term Insurance Rider coverage is guaranteed not to lapse for the lifetime of the insured person provided: - Your cumulative premium payments, minus any partial withdrawals or loans, are at least equal to the sum of the lifetime death benefit guarantee premium payments to the next monthly processing date; and - Your net policy value meets certain diversification requirements. · There is a separate monthly charge for each of these riders. · The death benefit guarantee riders are subject to state approval and may not be available in some states. Temporary · If you apply and qualify, we may issue temporary insurance equal to the total amount of Insurance insurance coverage for which you applied. · The maximum amount of temporary insurance is $1 million, which includes other in- force coverage you have with us. See Temporary · Temporary insurance may not be available in all states. Insurance, page 25. Rider Benefits · Your policy may include additional insurance benefits, attached by rider. There are two types of rider benefits: See Additional Optional rider benefits that you must select before they are added to your policy; and Insurance Benefits , Rider benefits that automatically come with your policy. page 39. · In many cases, we deduct an additional monthly charge for these benefits. · Not all riders may be available under your policy or in your state. Investment · You may allocate your net premiums to the subaccounts of Security Life Separate Options Account L1 (the variable account) and to our fixed account. · The variable account is one of our separate accounts and consists of subaccounts that invest in corresponding funds. When you allocate premiums to a subaccount, we invest See The Investment any net premiums in shares of the corresponding fund. Options, page 15. · Your variable account value will vary with the investment performance of the funds underlying the subaccounts and the charges we deduct from your variable account value. · The fixed account is part of our general account and consists of all of our assets other than those in our separate accounts (including the variable account) and loan account. Asset Accumulator 4 Investment · We credit interest of at least 3.00% per year on amounts allocated to the fixed account, Options and we may, in our sole discretion, credit interest in excess of this amount. (continued) Transfers · You currently may make an unlimited number of transfers between the subaccounts and to the fixed account. Transfers are, however, subject to limits, conditions and restrictions See Transfers, that we or the funds whose shares are involved may impose. See Limits on Frequent or page 53. Disruptive Transfers, page 55. · There are certain restrictions on transfers from the fixed account. · We do not charge for transfers. Asset Allocation · Dollar cost averaging is a systematic program of transferring policy values to selected Programs subaccounts of the variable account. It is intended to help reduce the risk of investing too much when the price of a funds shares is high. It also helps to reduce the risk of investing too little when the price of a funds shares is low. See Dollar Cost · Automatic rebalancing is a systematic program through which your variable and fixed Averaging, page 53. account values are periodically reallocated among your selected investment options to maintain the allocation percentages you have chosen. See Automatic · There is no charge to participate in these asset allocation programs. There are, however, Rebalancing, certain conditions on participation in these asset allocation programs. page 54. · Neither of these asset allocation programs assures a profit nor do they protect you against a loss in a declining market. Loans · After the first policy month, you may take loans against your policys surrender value. · A loan must be at least $100 and is generally limited to your surrender value less the See Loans, page 51. periodic fees and charges to your next policy anniversary (or periodic fees and charges for the next 13 months if you take a loan within the 30-day period before your next policy anniversary). · When you take a loan we transfer an amount equal to your loan to the loan account as collateral for your loan. The loan account is part of our general account. · We credit amounts held in the loan account with interest at an annual rate no less than 3.00%. · We also charge interest on loans. Interest is due in arrears on each policy anniversary and accrues daily at an annual rate of 3.75% in policy years one through five and at a current rate of 3.00% (guaranteed not to exceed 3.15%) in all years thereafter. · Loans reduce your policys death benefit proceeds and may cause your policy to lapse. · Loans may have tax consequences, and you should consult with a qualified tax adviser before taking a loan against your policys surrender value. Partial · After the first policy year, you may take up to 12 partial withdrawals each policy year. In Withdrawals certain circumstances you may take partial withdrawals during the first policy year. · A partial withdrawal must be at least $100 and may not exceed the amount which leaves your surrender value less than $500. See Partial · We charge a fee of $10 for each partial withdrawal. Withdrawals, page 59. · Partial withdrawals may reduce the amount of base and total insurance coverage under your policy and will reduce your policy value. · Partial withdrawals may also have tax consequences, and you should consult with a qualified tax adviser before taking a partial withdrawal from your policy. Surrenders · You may surrender your policy for its surrender value at any time after the free look period while the insured person is alive. See Surrender, · Your surrender value is your policy value minus any surrender charge and your page 61. outstanding loan amount and accrued loan interest. · Surrender charges apply for the first nine years of each segment of base insurance coverage. Surrender charge rates increase after the first segment year, remain level during segment years two through five and then decrease uniformly each segment year thereafter to zero at the beginning of the tenth segment year. Surrender charge rates vary by the insured persons age at the time each base insurance coverage segment is established. · All insurance coverage ends on the date we receive your surrender request in good order. · If you surrender your policy it cannot be reinstated. Asset Accumulator 5 Surrenders · Surrendering the policy may have tax consequences, and you should consult with a (continued) qualified tax adviser before surrendering your policy. Reinstatement · You may reinstate your policy (other than the death benefit guarantee) and riders within five years of lapse if you still own the policy and did not surrender it and the insured See Reinstatement, person is still insurable. page 62. · You will need to pay the required reinstatement premium. · If you had an outstanding loan when coverage lapsed, unless directed otherwise we will reinstate it with accrued loan interest to the date of the lapse unless directed otherwise. · When we reinstate your policy, we reinstate the surrender charges for the amount and time remaining when your policy lapsed. · A policy that is reinstated more than 90 days after lapsing may be considered a modified endowment contract for tax purposes. · Reinstating your policy may have tax consequences, and you should consult with a qualified tax adviser before reinstating your policy. Factors You Should Consider Before Purchasing a Policy The decision to purchase a policy should be discussed with your agent/registered representative. Make sure you understand the policys investment options, its other features and benefits, its risks and the fees and charges you will incur when you consider purchasing the policy and investing in the subaccounts of the variable account. Life Insurance · The policy is not a short-term savings vehicle and should be purchased only if you Coverage need life insurance coverage. Evaluate your need for life insurance coverage before purchasing a policy. · You should purchase a policy only if you intend and have the financial capability to keep the policy in force for a substantial period of time. Fees and Charges · In the early policy years the surrender charge may exceed the policy value because the surrender charge may be more than the cumulative premiums minus policy fees and See Fees and Charges , charges. Therefore, you should purchase a policy only if you intend and have the page 26. financial capability to keep the policy in force for a substantial period of time. · The policys fees and charges reflect the costs associated with its features and benefits, the services we render, the expenses we expect to incur and the risks we assume under the policy. · We believe that the policys fees and charges, in the aggregate, are reasonable, but before purchasing a policy you should compare the value that the policys various features and benefits and the available services have to you, given your particular circumstances, with the fees and charges associated with those features, benefits and services. Lapse · Your policy may lapse and your insurance coverage under the policy may terminate if on any monthly processing date: See Lapse, page 61. A death benefit guarantee is not in effect; and Your net policy value is not enough to pay the periodic fees and charges when due. · If you meet these conditions, we will send you notice and give you a 61 day grace period to make a sufficient premium payment. · If you do not make a sufficient premium payment by the end of the 61 day grace period, your life insurance coverage will terminate and your policy will lapse without value. · Partial withdrawals and loans have an adverse impact on your net policy value. Before taking a partial withdrawal or loan consider its effect on your ability to keep your policy from lapsing. Exchanges · Replacing your existing life insurance policy(ies) and/or annuity contract(s) with the policy described in this prospectus may not be beneficial to you. See Purchasing a Policy, · Before purchasing a policy, determine whether your existing policy(ies) and/or page 21. contract(s) will be subject to fees or penalties upon surrender or cancellation. Asset Accumulator 6 Exchanges · Also compare the fees, charges, coverage provisions and limitations, if any, of your (Continued) existing policy(ies) and/or contract(s) with those of the policy described in this prospectus. Investment Risk · You should evaluate the policys long-term investment potential and risks before purchasing a policy. See The Variable · For amounts you allocate to the subaccounts of the variable account: Account, page 15. Your values will fluctuate with the markets, interest rates and the performance of the underlying funds; You assume the risk that your values may decline or may not perform to your expectations; Your policy could lapse without value or you may be required to pay additional premium because of poor fund performance; Each fund has various investment risks, and some funds are riskier than others; You should read each funds prospectus and understand the risks associated with the fund before allocating your premiums to its corresponding subaccount; and There is no assurance that any fund will achieve its stated investment objective. · For amounts you allocate to the fixed account: Interest rates we declare will change over time; and You assume the risk that interest rates may decline, although never below the guaranteed minimum annual rate of 3.00%. Taxation · Under current federal income tax law, death benefits of life insurance policies generally are not subject to income tax. In order for this treatment to apply, the policy See TAX must qualify as a life insurance contract. We believe it is reasonable to conclude that CONSIDERATIONS, the policy will qualify as a life insurance contract. page 63. · Assuming the policy qualifies as a life insurance contract under current federal income tax law, your policy earnings are generally not subject to income tax as long as they remain within your policy. Depending on your circumstances, however, the following events may have tax consequences for you: Reduction in the amount of your insurance coverage Surrender Partial withdrawals Lapse Loans Reinstatement · In addition, if your policy is a modified endowment contract, a partial withdrawal, surrender or a loan against or secured by the policy will be taxable to you to the extent of any gain in the policy. A penalty tax may be imposed on a distribution from a modified endowment contract as well. · There is always the possibility that the tax treatment of the policy could be changed by legislation or otherwise. You should consult a qualified tax adviser with respect to legislative developments and their effect on the policy. · Consult with a qualified legal or tax adviser before you purchase a policy. Sales Compensation · We pay compensation to broker/dealers whose registered representatives sell the policy. See Distribution of the · Broker/dealers may be able to choose to receive their compensation under various Policy , page 77. payment options, but their choice will not affect the fees and charges you will pay for the policy. · We generally pay more compensation on premiums paid for base insurance coverage than we do on premiums paid for coverage under the Adjustable Term Insurance Rider. Talk to your agent/registered representative about the right blend of base coverage and Adjustable Term Insurance Rider coverage for you. Other Products · We and our affiliates offer other insurance products that may have different features, benefits, fees and charges. These other products may better match your needs. · Contact your agent/registered representative if you would like information about these other products. Asset Accumulator 7 Fees and Charges The following tables describe the fees and charges you will pay when buying, owning and surrendering the policy. Transaction Fees and Charges. The following table describes the fees and charges deducted at the time you make a premium payment or make certain other transactions. See Transaction Fees and Charges, page 26. Amount Deducted Charge When Deducted Maximum Guaranteed Charges Premium Expense · When you make a · 9.50% of premium up to target premium and 8.50% of premium Charge 1 premium payment. in excess of target premium in segment year 1, and lower thereafter. Partial Withdrawal · When you take a · Fee partial withdrawal. Surrender Charge 2 · During the first Range from nine segment years · $2.56 to $47.78 per $1,000 of base insurance coverage. when you surrender your Representative insured person policy, decrease · $18 per $1,000 of base insurance coverage. your base · The representative insured person is a male, age 45. insurance coverage, take a partial withdrawal that decreases your base insurance coverage or allow your policy to lapse. Excess Illustration · Each time you · Fee 3 request an illustration after the first each policy year. Overloan Lapse · On the monthly · 3.50% of the policy value. 4 Protection Rider processing date on or next following the date we receive your request to exercise the rider benefit. 1 In Pennsylvania the guaranteed maximum premium expense charge is 9.50% of all premium in all years. 2 Each segment of base insurance coverage has its own set of surrender charges that vary based on the insured persons gender and age. The rates shown for the representative insured person are for the first segment year. Surrender charge rates increase after the first segment year, remain level during segment years two through five and then decrease uniformly each segment year thereafter to zero at the beginning of the tenth segment year. 3 We do not currently assess this charge. 4 Your policy value is the sum of your holdings in the fixed account, the variable account and the loan account. Asset Accumulator 8 Periodic Fees and Charges. The following table describes the maximum guaranteed charges that could be deducted each month on the monthly processing date, not including fund fees and expenses. See Periodic Fees and Charges, page 28. Amount Deducted Charge When Deducted Maximum Guaranteed Charges 5 Cost of Insurance · On each monthly Range from Charge 6 processing date. · $0.06 to $83.33 per $1,000 of base insurance coverage. Representative insured person · $0.38 per $1,000 of base insurance coverage. · The representative insured person is a male, age 45. Mortality and · On each monthly · 0.38% (0.45% annually) of policy value invested in the variable Expense Risk processing date. account in policy years 1-5, and lower thereafter. Charge 7 Policy Charge 8 · On each monthly · $20 in policy years 1  10, and lower thereafter. processing date. Administrative · On each monthly Range from Charge 9 processing date. · $0.01 to $0.50 per $1,000 of base insurance coverage (or total insurance coverage, if greater). Representative insured person · $0.02 per $1,000 of base insurance coverage (or total insurance coverage, if greater). · The representative insured person is a male, age 45. Loan Interest · Accrues daily but · 3.75% per annum of the amount held in the loan account in Charge is due in arrears on policy years 1  5, and lower thereafter. each policy anniversary. 5 This table shows the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the guaranteed maximum charges shown and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 6 The current cost of insurance rates vary based on the amount of your base insurance coverage, policy duration and the insured persons age, gender and risk class. Different rates will apply to each segment of base insurance coverage. The rates shown for the representative insured person are for the first policy year and they generally increase each year thereafter. The rates shown have been rounded to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. 7 The monthly mortality and expense risk charge rate has been rounded to the nearest one hundredth of one percent. See Mortality and Expense Risk Charge, page 28, for the monthly rate without rounding. 8 The charge shown is for policies issued on a guaranteed issue basis. For fully underwritten policies the policy charge is $15 per month during the first ten policy years and lower thereafter. After the tenth policy year the policy charge is $7.50 per month for both guaranteed issue policies and fully underwritten policies. 9 The administrative charge applies to the first $10 million of coverage and decreases after the tenth policy year. The rates vary based on the insured persons age at issue. The rates shown for the representative insured person are for the first policy year. The rates shown have been rounded to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. See Administrative Charge, page 28, for information about how the amount of the administrative charge is determined. Asset Accumulator 9 Optional Rider Fees and Charges. The following table describes the maximum guaranteed charges that could be deducted each month on the monthly processing date for each of the optional rider benefits. See Optional Rider Fees and Charges, page 30. Amount Deducted Charge When Deducted Maximum Guaranteed Charges 10 Adjustable Term · On each monthly Range from Insurance Rider 11 processing date. · $0.07 to $83.33 per $1,000 of rider benefit. Representative insured person · $0.47 per $1,000 of rider benefit. · The representative insured person is a male, age 45. 20 Year/Age 65 · On each monthly Range from Death Benefit processing date · $0.001 to $0.02 per $1,000 of guaranteed coverage. Guarantee Rider during the Charge 12 guarantee period. Representative insured person · $0.005 per $1,000 of guaranteed coverage. · The representative insured person is age 45. Lifetime Death · On each monthly Range from Benefit Guarantee processing date · $0.02 to $0.06 per $1,000 of guaranteed coverage. Rider Charge 12 during the (if selected) guarantee period. Representative insured person · $0.02 per $1,000 of guaranteed coverage. · The representative insured person is age 45. Waiver of Cost of · On each monthly Range from Insurance Rider 11 processing date. · $3.82 to $19.48 per $100 of rider coverage. Representative insured person · $8.43 per $100 of rider coverage. · The representative insured person is age 45. Waiver of Specified · On each monthly Range from Premium Rider 11 processing date. · $1.70 to $25.40 per $100 of rider coverage. Representative insured person · $2.20 per $100 of rider coverage. · The representative insured person is age 35 and fully underwritten. 10 This table shows the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the maximum guaranteed charges shown and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 11 The rates for a particular rider depend on various factors that may include policy duration and the insured persons age, gender, underwriting type and/or risk class. The rates shown for the representative insured person are for the first policy year. The rates shown may have been rounded to the nearest penny. You may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 12 The rates for these guarantee riders vary based on the insured persons age at issue. The rates shown for the representative insured person are for the first policy year, and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. Asset Accumulator 10 Fund Fees and Expenses. The following table shows the minimum and maximum total gross annual fund expenses that you may pay during the time you own the policy. Fund expenses vary from fund to fund and may change from year to year. For more detail about a funds fees and expenses, review the funds prospectus. See also Fund Fees and Expenses, page 30. Minimum Maximum Total Gross Annual Fund Expenses 13 (deducted from fund assets) 0.26%% 1.25% Total gross annual fund expenses are deducted from amounts that are allocated to the fund. They include management fees and other expenses and may include distribution (12b-1) fees.
